UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 22, 2013 SCIVANTA MEDICAL CORPORATION (Exact name of registrant as specified in charter) Nevada 000-27119 22-2436721 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 215 Morris Avenue, Spring Lake, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(732) 282-1620 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 3 – Securities and Trading Markets Item 3.02. Unregistered Sales of Equity Securities On March 22, 2013, Scivanta Medical Corporation (the “Company”) sold to an individual investor 4,545,455 shares of the Company’s common stock, par value $.001 per share (“Common Stock”), for an aggregate purchase price of $50,000, or $0.011 per share.The Company incurred offering costs of $5,000 and will use the net proceeds from this offering to satisfy certain accounts payable and for other working capital purposes. In connection with the issuance of the shares of Common Stock described above, the Company relied on the exemption from registration for a private transaction not involving a public distribution provided by Section 4(2) of the Securities Act of 1933, as amended. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SCIVANTA MEDICAL CORPORATION (Registrant) By: /s/David R. LaVance David R. LaVance President and Chief Executive Officer Date:April 1, 2013 3
